Exhibit 10.97
SECOND AMENDED AND RESTATED
ITC HOLDINGS CORP.
2006 LONG TERM INCENTIVE PLAN
(effective May 26, 2011)
I. GENERAL PROVISIONS
     1.1 Establishment. On February 8, 2006, the Board of Directors (“Board”) of
ITC Holdings Corp. (“Corporation”) adopted the ITC Holdings Corp. 2006 Long Term
Incentive Plan (“Plan”), subject to the approval of shareholders at the
Corporation’s annual meeting of shareholders on May 17, 2006. The Board approved
the Amended and Restated Plan on March 25, 2008, which was approved by
shareholders at the Corporation’s annual meeting of shareholders on May 21,
2008. The Board approved the Second Amended and Restated Plan on April 6, 2011,
subject to approval of shareholders at the Corporation’s annual meeting of
shareholders on May 26, 2011.
     1.2 Purpose. The purpose of the Plan is to (a) promote the best interests
of the Corporation and its shareholders by encouraging Employees, Non-Employee
Directors, and Consultants of the Corporation and its Subsidiaries to acquire an
ownership interest in the Corporation by granting stock-based Awards, thus
aligning their interests with those of shareholders, and (b) enhance the ability
of the Corporation to attract, motivate and retain qualified Employees,
Non-Employee Directors and Consultants. It is the further purpose of the Plan to
authorize certain Awards that will constitute performance based compensation, as
described in Code Section 162(m) and Treasury regulations promulgated
thereunder.
     1.3 Plan Duration. Subject to shareholder approval, the Plan shall become
effective on May 17, 2006 and shall continue in effect until its termination by
the Board; provided, however, that no new Awards may be granted on or after
February 7, 2016.
     1.4 Definitions. As used in this Plan, the following terms have the meaning
described below:
          (a) “Agreement” means the written document that sets forth the terms
of a Participant’s Award.
          (b) “Annual Incentive Award” means an Award that is granted in
accordance with Article VI.
          (c) “Award” means any form of Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Annual Incentive
Award or other incentive award granted under the Plan.
          (d) “Board” means the Board of Directors of the Corporation.

1



--------------------------------------------------------------------------------



 



          (e) “Change in Control” means the occurrence of any of the following
events:
          (i) If any one person, or more than one person acting as a group (as
defined in Code Section 409A and IRS guidance issued thereunder), acquires
ownership of Common Stock of the Corporation that, together with stock held by
such person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of the Common Stock of the Corporation.
However, if any one person or more than one person acting as a group, is
considered to own more than fifty (50) percent of the total fair market value or
total voting power of the Common Stock of the Corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
Change in Control, or to cause a change in the effective control of the
Corporation (within the meaning of Code Section 409A and IRS guidance issued
thereunder). An increase in the percentage of Common Stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Corporation acquires its stock in exchange for property shall be treated as an
acquisition of stock for purposes of this Section. This paragraph applies only
when there is a transfer of stock of the Corporation (or issuance of stock of
the Corporation) and stock in such Corporation remains outstanding after the
transaction.
          (ii) If any one person, or more than one person acting as a group (as
determined in accordance with Code Section 409A and IRS guidance thereunder),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of Common Stock of
the Corporation possessing thirty-five (35) percent or more of the total voting
power of the Common Stock of the Corporation; or
          (iii) If a majority of members on the Corporation’s Board is replaced
during any 12-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Corporation’s Board prior to the
date of the appointment or election (provided that for purposes of this
paragraph, the term Corporation refers solely to the “relevant” Corporation, as
defined in Code Section 409A and IRS guidance issued thereunder), for which no
other Corporation is a majority shareholder.
          (iv) If there is a change in the ownership of a substantial portion of
the Corporation’s assets, which shall occur on the date that any one person, or
more than one person acting as a group (within the meaning of Code Section 409A
and IRS guidance issued thereunder) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Corporation that have a total gross fair market
value equal to or more than forty (40) percent of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

2



--------------------------------------------------------------------------------



 



          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means the Compensation Committee of the Board, or any
other committee or sub-committee of the Board, designated by the Board from time
to time, comprised solely of two or more Directors who are “Non-Employee
Directors,” as defined in Rule 16b-3 of the Exchange Act, “Outside Directors” as
defined in Code Section 162(m) and Treasury regulations thereunder, and
“Independent Directors” for purposes of the rules and regulations of the Stock
Exchange. However, the fact that a Committee member shall fail to qualify under
any of these requirements shall not invalidate any Award made by the Committee,
if the Award is otherwise validly made under the Plan. The members of the
Committee shall be appointed by, and may be changed at any time and from time to
time, at the discretion of the Board.
          (h) “Common Stock” means shares of the Corporation’s authorized common
stock.
          (i) “Consultant” means a consultant or advisor (other than as an
Employee or member of the Board) to the Corporation or a Subsidiary; provided
that such person (1) renders bona fide services that are not in connection with
the offer and sale of the Corporation’s securities in a capital-raising
transaction, and (2) does not promote or maintain a market for the Corporation’s
securities.
          (j) “Corporation” means ITC Holdings Corp., a Michigan corporation.
          (k) “Director” means an individual, other than an Employee, who has
been elected or appointed to serve as a Director of the Corporation.
          (l) “Disability” means total and permanent disability, as defined in
Code Section 22(e); provided, however, that for purposes of a Code Section 409A
distribution event, “disability” shall be defined under Code Section 409A and
IRS guidance issued thereunder.
          (m) “Dividend Equivalent” means a credit, made at the discretion of
the Committee or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividend paid on one share of Common
Stock for each share of Common Stock represented by an Award held by such
Participant. Dividend Equivalents shall not be paid on Option or Stock
Appreciation Right Awards.
          (n) “Employee” means an individual who has an “employment
relationship” with the Corporation or a Subsidiary, as defined in Treasury
Regulation 1.421-7(h), and the term “employment” means employment with the
Corporation, or a Subsidiary of the Corporation.
          (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.

3



--------------------------------------------------------------------------------



 



          (p) “Fair Market Value” means for purposes of determining the value of
Common Stock on the Grant Date, the closing price of the Common Stock on the
Stock Exchange for the Grant Date. In the event that there are no Common Stock
transactions on such date, the Fair Market Value shall be determined as of the
immediately preceding date on which there were Common Stock transactions. Unless
otherwise specified in the Plan, “Fair Market Value” for purposes of determining
the value of Common Stock on the date of exercise means the closing price of the
Common Stock on the Stock Exchange for the last date preceding the exercise on
which there were Common Stock transactions.
          (q) “Grant Date” means the date on which the Committee authorizes an
Award, or such later date as shall be designated by the Committee.
          (r) “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code.
          (s) “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.
          (t) “Option” means either an Incentive Stock Option or a Nonqualified
Stock Option.
          (u) “Participant” means an Employee (including an Employee who is a
Director), Director or Consultant, who is designated by the Committee to
participate in the Plan.
          (v) “Performance Award” means any Award of Performance Shares or
Performance Units granted pursuant to Article V.
          (w) “Performance Measures” means the measures of performance of the
Corporation and its Subsidiaries used to determine a Participant’s entitlement
to an Award under the Plan. Such performance measures shall have the same
meanings as used in the Corporation’s financial statements, or, if such terms
are not used in the Corporation’s financial statements, they shall have the
meaning applied pursuant to generally accepted accounting principles, or as used
generally in the Corporation’s industry. Performance Measures shall be
calculated with respect to the Corporation and each Subsidiary consolidated
therewith for financial reporting purposes or such division or other business
unit as may be selected by the Committee. For purposes of the Plan, the
Performance Measures shall be calculated in accordance with generally accepted
accounting principles, but, unless otherwise determined by the Committee, prior
to the accrual or payment of any Award under this Plan for the same performance
period and excluding the effect (whether positive or negative) of any change in
accounting standards or any extraordinary, unusual or nonrecurring item, as
determined by the Committee, occurring after the establishment of the
performance goals. Performance Measures shall be one or more of the following,
or a combination of any of the following, on an absolute or peer group
comparison, as determined by the Committee:

4



--------------------------------------------------------------------------------



 



  •   earnings (as measured by net income, operating income, operating income
before interest, EBIT, EBITA, EBITDA, pre-tax income, or cash earnings, or
earnings as adjusted by excluding one or more components of earnings, including
each of the above on a per share and/or segment basis);

  •   revenues/net revenues;

  •   return on net revenue (as measured by net income, operating income,
operating income before interest, EBIT, EBITA, EBITDA, pre-tax income, operating
cash flow or cash earnings as a percentage of net revenue);

  •   revenue growth;

  •   cash flow;

  •   operating cash flow;

  •   free cash flow;

  •   discounted cash flow;

  •   working capital;

  •   market capitalization;

  •   cash return on investment — CRI;

  •   return on capital;

  •   return on cost of capital;

  •   shareholder value;

  •   return on equity;

  •   total shareholder return;

  •   return on investment;

  •   economic value added;

  •   return on assets/net assets;

  •   stock trading multiples (as measured vs. investment, net income, operating
income, operating income before interest, EBIT, EBITA, EBITDA, pre-tax income,
cash earnings or operating cash flow);

5



--------------------------------------------------------------------------------



 



  •   stock price;

  •   attainment of strategic or operational initiatives;

  •   achievement of operational goals, including but not limited to safety
records, outage frequencies, and capital and maintenance projects.

          (x) “Performance Share” means any grant pursuant to Article V and
Section 5.2(b)(i).
          (y) “Performance Unit” means any grant pursuant to Article V and
Section 5.2(b)(ii).
          (z) “Plan” means the ITC Holdings Corp. 2006 Long Term Incentive Plan,
the terms of which are set forth herein, and any amendments thereto.
          (aa) “Restriction Period” means the period of time during which a
Participant’s Restricted Stock or Restricted Stock Unit is subject to
restrictions and is nontransferable.
          (bb) “Restricted Stock” means Common Stock granted pursuant to
Article IV that is subject to a Restriction Period.
          (cc) “Restricted Stock Unit” means a right granted pursuant to
Article IV to receive Restricted Stock or an equivalent value in cash.
          (dd) “Securities Act” means the Securities Act of 1933, as amended.
          (ee) “Stock Appreciation Right” means the right to receive a cash or
Common Stock payment from the Corporation, in accordance with Article III of the
Plan.
          (ff) “Stock Exchange” means the principal national securities exchange
on which the Common Stock is listed for trading, or, if the Common Stock is not
listed for trading on a national securities exchange, such other recognized
trading market or quotation system upon which the largest number of shares of
Common Stock has been traded in the aggregate during the last 20 days before a
Grant Date, or date on which an Option is exercised, whichever is applicable.
          (gg) “Subsidiary” means a corporation or other entity defined in Code
Section 424(f).
          (hh) “Substitute Awards” shall mean Awards granted or shares issued by
the Corporation in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Corporation or any Subsidiary or with which the
Corporation or any Subsidiary combines.

6



--------------------------------------------------------------------------------



 



          (ii) “Vested” or “Vesting” means the extent to which an Award granted
or issued hereunder has become exercisable or any applicable Restriction Period
has terminated or lapsed in accordance with the Plan and the terms of any
respective Agreement pursuant to which such Award was granted or issued or has
become payable in whole or in part due to the satisfaction of performance
goal(s) set forth in any respective Agreement pursuant to which such Award was
granted or issued.
     1.5 Administration.
          (a) The Plan shall be administered by the Committee. The Committee
shall interpret the Plan, prescribe, amend, and rescind rules and regulations
relating to the Plan, and make all other determinations necessary or advisable
for its administration. The decision of the Committee on any question concerning
the interpretation of the Plan or its administration with respect to any Award
granted under the Plan shall be final and binding upon all Participants. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award hereunder.
          (b) In addition to any other powers set forth in the Plan and subject
to the provisions of the Plan, but, in the case of Awards designated as Awards
under Code Section 162(m), subject to the requirements of Code Section 162(m),
the Committee shall have the full and final power and authority, in its
discretion to:
          (i) amend, modify, or cancel any Award, or to waive any restrictions
or conditions applicable to any Award or any shares acquired pursuant thereto;
          (ii) subject to Code Section 409A, accelerate, continue, or defer the
exercisability or Vesting of any Award or any shares acquired pursuant thereto;
          (iii) authorize, in conjunction with any applicable deferred
compensation plan of the Corporation, that the receipt of cash or Common Stock
subject to any Award under this Plan may be deferred under the terms and
conditions of such deferred compensation plan;
          (iv) determine the terms and conditions of Awards granted to
Participants and whether such terms and conditions have been satisfied,
including without limitation as required in Section 7.2 of the Plan; and
          (v) establish such other Awards, besides those specifically enumerated
in the Plan, which the Committee determines are consistent with the Plan’s
purposes.
     1.6 Participants. Participants in the Plan shall be such Employees
(including Employees who are directors of the Corporation or any of its
Subsidiaries), Directors and Consultants of the Corporation and its Subsidiaries
as the Committee in its sole discretion may select from time to time. The
Committee may grant Awards to an individual upon the condition that the
individual become an Employee, Director or Consultant of the

7



--------------------------------------------------------------------------------



 



Corporation or of a Subsidiary, provided that the Award shall be deemed to be
granted only on the date that the individual becomes an Employee, Director or
Consultants, as applicable.
     1.7 Stock.
          (a) The Corporation has reserved four million nine hundred fifty
thousand (4,950,000) shares of Common Stock for issuance pursuant to stock-based
Awards. Up to three million two hundred fifty thousand (3,250,000) of the
reserved shares may be granted as Awards that may be settled in shares of Common
Stock other than Options or Stock Appreciation Rights. Up to one million four
hundred thousand (1,400,000) of the reserved shares may be granted as Incentive
Stock Options under the Plan. All provisions in this Section 1.7 shall be
adjusted, as applicable, in accordance with Article IX.
          (b) Each share of Common Stock subject to any Award shall be counted
against the aggregate reserved share limit in paragraph (a) above as one share.
          (c) If any shares subject to any portion of an Award that is
forfeited, cancelled, or expires or otherwise terminates without issuance of
such shares, or any Award is settled for cash or otherwise does not result in
the issuance of all or a portion of the shares subject to such Award, the shares
shall, to the extent of such forfeiture, cancellation, expiration, termination,
cash settlement or non-issuance, again be available for issuance pursuant to
Awards under the Plan and shall not be counted against the other limitations in
Section 1.7(a).
          (d) For the avoidance of doubt, the following shares of Common Stock,
however, may not again be made available for issuance as Awards under the Plan:
(i) shares not issued or delivered as a result of the net settlement of an
outstanding Option or Stock Appreciation Right, (ii) shares used to pay the
exercise price or withholding taxes related to an outstanding Award or
(iii) shares repurchased on the open market with the proceeds of the option
exercise price.
          (e) Substitute Awards shall not reduce the shares reserved for
issuance under the Plan or authorized for grant to a Participant in any fiscal
year. Additionally, in the event that a company acquired by the Corporation or
any Subsidiary or with which the Corporation or any Subsidiary combines has
shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such

8



--------------------------------------------------------------------------------



 



available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors or an affiliate of the Corporation or its Subsidiaries prior to such
acquisition or combination.
     1.8 Repricing. Without the affirmative vote of holders of a majority of the
shares of Common Stock cast in person or by proxy at a meeting of the
shareholders of the Corporation at which a quorum representing a majority of all
outstanding shares is present or represented by proxy, neither the Board nor the
Committee shall approve a program providing for (a) the cancellation of
outstanding Options and/or Stock Appreciation Rights and the grant in
substitution therefore of any new Options and/or Stock Appreciation Rights under
the Plan having a lower exercise price than the Fair Market Value of the
underlying Common Stock on the original Grant Date, (b) the amendment of
outstanding Options and/or Stock Appreciation Rights to reduce the exercise
price thereof below the Fair Market Value of the underlying Common Stock on the
original Grant Date, or (c) the exchange of outstanding Options or Stock
Appreciation Rights for cash or other Awards if the exercise price per share of
such Options or Stock Appreciation Rights is less than the Fair Market Value per
share as of the date of exchange. This Section shall not be construed to apply
to “issuing or assuming a stock option in a transaction to which section 424(a)
applies,” within the meaning of Section 424 of the Code.
II. STOCK OPTIONS
     2.1 Grant of Options. The Committee, at any time and from time to time,
subject to the terms and conditions of the Plan, may grant Options to such
Participants and for such number of shares of Common Stock as it shall
designate. Any Participant may hold more than one Option under the Plan and any
other plan of the Corporation or Subsidiary. The Committee shall determine the
general terms and conditions of exercise, which shall be set forth in a
Participant’s Agreement. No Option granted hereunder may be exercised after the
tenth anniversary of the Grant Date. The Committee may designate any Option
granted as either an Incentive Stock Option or a Nonqualified Stock Option, or
the Committee may designate a portion of an Option as an Incentive Stock Option
or a Nonqualified Stock Option. Unless otherwise provided in a Participant’s
Agreement, Options are intended to satisfy the requirements of Code Section
162(m) and the regulations promulgated thereunder, to the extent applicable.
     2.2 Incentive Stock Options. Any Option intended to constitute an Incentive
Stock Option shall comply with the requirements of this Section 2.2. An
Incentive Stock Option only may be granted to an Employee. No Incentive Stock
Option shall be granted with an exercise price below the Fair Market Value of
Common Stock on the Grant Date nor with an exercise term that extends beyond ten
(10) years from the Grant Date. An Incentive Stock Option shall not be granted
to any Participant who owns (within the meaning of Code Section 424(d)) stock of
the Corporation or any Subsidiary possessing more than 10% of the total combined
voting power of all classes of stock of the Corporation or a Subsidiary unless,
at the Grant Date, the exercise price for the Option is at least 110% of the
Fair Market Value of the shares subject to the Option and the Option,

9



--------------------------------------------------------------------------------



 



by its terms, is not exercisable more than five (5) years after the Grant Date.
The aggregate Fair Market Value of the underlying Common Stock (determined at
the Grant Date) as to which Incentive Stock Options granted under the Plan
(including a plan of a Subsidiary) may first be exercised by a Participant in
any one calendar year shall not exceed $100,000. To the extent that an Option
intended to constitute an Incentive Stock Option shall violate the foregoing
$100,000 limitation (or any other limitation set forth in Code Section 422), the
portion of the Option that exceeds the $100,000 limitation (or violates any
other Code Section 422 limitation) shall be deemed to constitute a Nonqualified
Stock Option.
     2.3 Option Price. The Committee shall determine the per share exercise
price for each Option granted under the Plan. No Option may be granted with an
exercise price below 100% of the Fair Market Value of Common Stock on the Grant
Date.
     2.4 Payment for Option Shares.
          (a) The purchase price for shares of Common Stock to be acquired upon
exercise of an Option granted hereunder shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise; provided,
however, that in lieu of such form of payment, unless otherwise provided in a
Participant’s Agreement, payment may be made by (i) delivery to the Corporation
of outstanding shares of Common Stock that have been held at least six
(6) months, on such terms and conditions as may be specified in the
Participant’s Agreement; (ii) by delivery to the Corporation of a properly
executed exercise notice, acceptable to the Corporation, together with
irrevocable instructions to the Participant’s broker to deliver to the
Corporation sufficient cash to pay the exercise price and any applicable income
and employment withholding taxes, in accordance with a written agreement between
the Corporation and the brokerage firm; (iii) delivery of other consideration
approved by the Committee having a Fair Market Value on the exercise date equal
to the total purchase price; (iv) other means determined by the Committee; or
(v) any combination of the foregoing.
          (b) Notwithstanding the foregoing, an Option may not be exercised by
delivery to or withholding by the Corporation of shares of Common Stock to the
extent that such delivery or withholding (i) would constitute a violation of the
provisions of any law or regulation (including the Sarbanes-Oxley Act of 2002),
or (ii) if there is a substantial likelihood that the use of such form of
payment would result in adverse accounting treatment to the Corporation under
generally accepted accounting principles. Until a Participant has been issued a
certificate or certificates for the shares of Common Stock so purchased (or the
book entry representing such shares has been made and such shares have been
deposited with the appropriate registered book-entry custodian), he or she shall
possess no rights as a record holder with respect to any such shares.
III. STOCK APPRECIATION RIGHTS
     3.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted, held and exercised in such form and upon such general terms and
conditions as determined by the Committee on an individual basis. A Stock
Appreciation Right may

10



--------------------------------------------------------------------------------



 



be granted to a Participant with respect to such number of shares of Common
Stock of the Corporation as the Committee may determine. Unless otherwise
provided in a Participant’s Agreement, Stock Appreciation Rights are intended to
satisfy the requirements of Code Section 162(m) and the regulations promulgated
thereunder, to the extent applicable. No Stock Appreciation Right shall be
granted with an exercise term that extends beyond ten (10) years from the Grant
Date.
     3.2 Exercise Price. The Committee shall determine the per share exercise
price for each Stock Appreciation Right granted under the Plan; provided,
however, that the exercise price of a Stock Appreciation Right shall not be less
than 100% of the Fair Market Value of the shares of Common Stock covered by the
Stock Appreciation Right on the Grant Date.
     3.3 Exercise of Stock Appreciation Rights. A Stock Appreciation Right shall
be deemed exercised upon receipt by the Corporation of written notice of
exercise from the Participant. The Committee shall specify in a Participant’s
Agreement whether payment shall be made in cash or shares of Common Stock, or
any combination thereof.
     3.4 Stock Appreciation Right Payment. Upon exercise of a Stock Appreciation
Right, a Participant shall be entitled to payment from the Corporation, in cash,
shares, or partly in each (as determined by the Committee in accordance with any
applicable terms of the Agreement), of an amount equal to the difference between
(i) the aggregate Fair Market Value on the exercise date for the specified
number of shares being exercised, and (ii) the aggregate exercise price for the
specified number of shares being exercised.
     3.5 Maximum Stock Appreciation Right Amount Per Share. The Committee may,
at its sole discretion, establish (at the time of grant) a maximum amount per
share which shall be payable upon the exercise of a Stock Appreciation Right,
expressed as a dollar amount.
IV. RESTRICTED STOCK AND UNITS
     4.1 Grant of Restricted Stock and Restricted Stock Units. Subject to the
terms and conditions of the Plan, the Committee, at any time and from time to
time, may grant shares of Restricted Stock and Restricted Stock Units under the
Plan to such Participants and in such amounts as it shall determine.
     4.2 Restricted Stock Agreement. Each Award of Restricted Stock or
Restricted Stock Units shall be evidenced by an Agreement that shall specify the
terms of the restrictions, including the Restriction Period, or periods, the
number of Common Stock shares or units subject to the Award, the purchase price
for the shares of Restricted Stock, if any, the form of consideration that may
be used to pay the purchase price of the Restricted Stock, including those
specified in Section 2.4, and such other general terms and conditions, including
performance goal(s), as the Committee shall determine.
     4.3 Transferability. Except as provided in this Article IV and Section 10.3
of the Plan, the shares of Common Stock subject to an Award of Restricted Stock
or

11



--------------------------------------------------------------------------------



 



Restricted Stock Units granted hereunder may not be transferred, pledged,
assigned, or otherwise alienated or hypothecated until the termination of the
applicable Restriction Period or for such period of time as shall be established
by the Committee and specified in the applicable Agreement, or upon the earlier
satisfaction of other conditions as specified by the Committee in its sole
discretion and as set forth in the applicable Agreement.
     4.4 Other Restrictions. The Committee shall impose such other restrictions
on any shares of Common Stock subject to an Award of Restricted Stock or
Restricted Stock Units under the Plan as it may deem advisable including,
without limitation, restrictions under applicable Federal or State securities
laws, and the issuance of a legended certificate of Common Stock representing
such shares to give appropriate notice of such restrictions (or, if issued in
book entry form, a notation with similar restrictive effect with respect to the
book entry representing such shares). The Committee shall have the discretion to
waive the applicable Restriction Period with respect to all or any part of the
Common Stock subject to an Award of Restricted Stock or Restricted Stock Units
that has not been granted under Code Section 162(m).
     4.5 Voting Rights. During the Restriction Period, Participants holding
issued and outstanding shares of Common Stock subject to a Restricted Stock
Award may exercise full voting rights with respect to the Restricted Stock,
whether or not such Award has Vested.
     4.6 Dividends and Dividend Equivalents.
          (a) Except as set forth below or in a Participant’s Agreement, during
the Restriction Period, a Participant shall be entitled to receive all dividends
and other distributions paid with respect to issued and outstanding shares of
Common Stock subject to an Award of Restricted Stock, whether or not such Award
has Vested. If any dividends or distributions are paid in shares of Common Stock
during the Restriction Period applicable to an Award of Restricted Stock, the
dividend or other distribution shares shall be subject to the same restrictions
on transferability as the shares of Common Stock with respect to which they were
paid.
          (b) The Committee, in its discretion, may provide in the Agreement
evidencing any Restricted Stock Unit that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Common Stock having a record date prior to the date on which Restricted Stock
Units held by such Participant are settled. Such Dividend Equivalents, if any,
shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Common Stock.
The number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends paid on such date with respect to the number of shares of Common Stock
represented by the Restricted Stock Units previously credited to the
Participant, by (ii) the Fair Market Value per share of Common Stock on such
date. Such additional Restricted Stock Units shall be subject to the same terms
and conditions and shall be settled in the same manner and at the same time (or
as soon thereafter as

12



--------------------------------------------------------------------------------



 



practicable) as the Restricted Stock Units originally subject to the Award. In
the event of a dividend or distribution paid in shares of Common Stock or any
other adjustment made upon a change in the capital structure of the Corporation
as described in Article IX, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Common Stock issuable upon settlement of the
Restricted Stock Unit, and all such new, substituted or additional securities or
other property shall be immediately subject to the same restrictions as are
applicable to the Restricted Stock Unit.
     4.7 Settlement of Restricted Stock Units. If a Restricted Stock Unit is
payable in Common Stock, the Corporation shall issue to a Participant on the
date on which Restricted Stock Units subject to the Participant’s Award Vest or
on such other date determined by the Committee, in its discretion, and set forth
in the Agreement, one share of Common Stock and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 9.1 for each Restricted Stock Unit then becoming Vested or otherwise to
be settled on such date, subject to the withholding of applicable taxes.
Notwithstanding any other provision in this Plan to the contrary, any Restricted
Stock Unit, whether settled in Common Stock, cash or other property, shall be
paid no later than two and a half (2 1/2) months after the later of the end of
the fiscal or calendar year in which the Restricted Stock Unit Vests.
     4.8 Restricted Stock Unit Bonus Deferral Awards. A Participant designated
by the Committee who is an insider or otherwise among a select group of highly
compensated Employees may irrevocably elect, prior to a date specified by the
Committee and in compliance with Code Section 409A, to defer receipt of any cash
bonus or cash Annual Incentive Award payable by the Corporation (subject to any
minimum or maximum limitations imposed by the Committee), which shall be
credited to the Participant in the form of Restricted Stock Units, subject to
such terms and other conditions established by the Committee as set forth in the
associated Agreement. In consideration for foregoing bonus or Annual Incentive
Award compensation, the dollar amount deferred by a Participant may be increased
by the Committee up to fifty (50) percent (or such lesser percentage specified
by the Committee), for purposes of determining the number of Restricted Stock
Units in the Participant’s Award. The electing Participant shall be credited, as
of the date specified in the Agreement, with a number of Restricted Stock Units,
equal to the amount of the deferral (increased by any Committee match), divided
by the Fair Market Value on the applicable date.
V. PERFORMANCE AWARDS
     5.1 Grant of Performance Awards. The Committee, at its discretion, may
grant Performance Awards to Participants and may determine, on an individual or
group basis, the performance goal or goals to be attained pursuant to each
Performance Award.
     5.2 Terms of Performance Awards.

13



--------------------------------------------------------------------------------



 



          (a) Performance Awards shall consist of rights to receive cash, Common
Stock, other property or a combination of each, if designated performance
goal(s) are achieved. The terms of a Participant’s Performance Award shall be
set forth in a Participant’s Agreement. Each Agreement shall specify the
performance goal or goals, which may include the Performance Measures,
applicable to a particular Participant or group of Participants, the period over
which the targeted goal(s) are to be attained, the payment schedule if the
goal(s) are attained, and any other general terms as the Committee shall
determine and conditions applicable to an individual Performance Award. The
Committee, at its discretion, may waive all or part of the conditions, goals and
restrictions applicable to the receipt of full or partial payment of a
Performance Award that has not been granted as a Code Section 162(m) Award.
          (b) Performance Awards may be granted as Performance Shares or
Performance Units, at the discretion of the Committee. Performance Awards shall
be paid no later than two and a half (2 1/2) months after the later of the end
of the fiscal or calendar year in which the Performance Award is no longer
subject to a substantial risk of forfeiture.
          (i) In the case of Performance Shares, the Participant shall receive a
legended certificate of Common Stock, restricted from transfer prior to the
satisfaction of the designated performance goals and restrictions (or shares may
be issued in book entry form with a notation having similar restrictive effect
with respect to the book entry representing such shares), as determined by the
Committee and specified in the Participant’s Agreement. Prior to satisfaction of
the performance goal(s) and restrictions, the Participant shall be entitled to
vote the Performance Shares to the extent such shares are issued and
outstanding. Further, any dividends paid on such shares during the performance
period automatically shall be reinvested on behalf of the Participant in
additional Performance Shares under the Plan, and such additional shares shall
be subject to the same performance goals and restrictions as the other shares
under the Performance Share Award.
          (ii) In the case of Performance Units, the Participant shall receive
an Agreement from the Committee that specifies the performance goal(s) and
restrictions that must be satisfied before the Corporation shall issue the
payment, which may be cash, a designated number of shares of Common Stock, other
property, or a combination thereof.
VI. ANNUAL INCENTIVE AWARDS
     6.1 Grant of Annual Incentive Awards.
          (a) The Committee, at its discretion, may grant Annual Incentive
Awards to such Participants as it may designate from time to time. The terms of
a Participant’s Annual Incentive Award shall be set forth in the Participant’s
individual Agreement. Each Agreement shall specify such general terms and
conditions as the Committee shall determine.

14



--------------------------------------------------------------------------------



 



          (b) The determination of Annual Incentive Awards for a given year may
be based upon the attainment of specified levels of Corporation or Subsidiary
performance as measured by pre-established, objective performance criteria
determined at the discretion of the Committee, including any or all of the
Performance Measures.
          (c) The Committee shall (i) select those Participants who shall be
eligible to receive an Annual Incentive Award, (ii) determine the performance
period, (iii) determine target levels of performance, and (iv) determine the
level of Annual Incentive Award to be paid to each selected Participant upon the
achievement of each performance level. The Committee generally shall make the
foregoing determinations prior to the commencement of services to which an
Annual Incentive Award relates (or within the permissible time-period
established under Code Section 162(m)), to the extent applicable, and while the
outcome of the performance goals and targets is uncertain.
     6.2 Payment of Annual Incentive Awards.
          (a) Annual Incentive Awards shall be paid in cash, shares of Common
Stock or other property, at the discretion of the Committee. Payments shall be
made following a determination by the Committee that the performance targets
were attained and shall be made within two and a half (21/2) months after the
later of the end of the fiscal or calendar year in which the Annual Incentive
Award is no longer subject to a substantial risk of forfeiture.
          (b) The amount of an Annual Incentive Award to be paid upon the
attainment of each targeted level of performance shall equal a percentage of a
Participant’s base salary for the fiscal year, a fixed dollar amount, or such
other formula, as determined by the Committee.
VII. CODE SECTION 162(m) PERFORMANCE MEASURE AWARDS
     7.1 Awards Granted Under Code Section 162(m). The Committee, at its
discretion, may designate that a Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit or Annual Incentive Award shall be granted
as a Code Section 162(m) Award. Such an Award must comply with the following
additional requirements, which shall control over any other provision that
pertains to such Award under Articles IV, V and VI.
          (a) Each Code Section 162(m) Award shall be based upon the attainment
of specified levels of pre-established, objective Performance Measures that are
intended to satisfy the performance based compensation requirements of Code
Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, an Award also may be subject to goals and
restrictions in addition to the Performance Measures.
          (b) For each Code Section 162(m) Award, the Committee shall (i) select
the Participant who shall be eligible to receive a Code Section 162(m) Award,
(ii) determine the applicable performance period, (iii) determine the target
levels of the Corporation or Subsidiary Performance Measures, and (iv) determine
the number of

15



--------------------------------------------------------------------------------



 



shares of Common Stock or cash or other property (or combination thereof)
subject to an Award to be paid to each selected Participant. The Committee shall
make the foregoing determinations prior to the commencement of services to which
an Award relates (or within the permissible time period established under Code
Section 162(m)) and while the outcome of the performance goals and targets is
uncertain.
     7.2 Attainment of Code Section 162(m) Goals.
          (a) After each performance period, the Committee shall certify, in
writing (which writing may include the minutes for any meeting of the
Committee): (i) if the Corporation has attained the performance targets, and
(ii) the number of shares pursuant to the Award that are to become freely
transferable, if applicable, or the cash or other property payable under the
Award. The Committee shall have no discretion to waive all or part of the
conditions, goals and restrictions applicable to the receipt of full or partial
payment of an Award except in the case of the death or Disability of a
Participant.
          (b) Notwithstanding the foregoing, the Committee may, in its
discretion, reduce any Award based on such factors as may be determined by the
Committee, including, without limitation, a determination by the Committee that
such a reduction is appropriate in light of pay practices of competitors, or the
performance of the Corporation, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Corporation’s
strategic business goals.
     7.3 Individual Participant Limitations. Subject to adjustment as provided
in Section 9.1, no Participant in any one fiscal year of the Corporation may be
granted (a) Options or Stock Appreciation Rights with respect to more than two
hundred thousand (200,000) shares of Common Stock; (b) Restricted Stock or
Restricted Stock Units that are denominated in shares of Common Stock with
respect to more than one hundred thousand (100,000) shares; (c) Performance
Awards that are denominated in shares of Common Stock with respect to more than
one hundred thousand (100,000) shares; and (d) an Annual Incentive Award
denominated in shares of Common Stock with respect to more than one hundred
thousand (100,000) shares. The maximum dollar value payable to any Participant
in any one fiscal year of the Corporation with respect to Restricted Stock
Units, Performance Awards or Annual Incentive Awards that are valued in property
other than Common Stock is the lesser of three million dollars ($3,000,000) or
four (4) times the Participant’s base salary for the fiscal year. If an Award is
cancelled, the cancelled Award shall continue to be counted towards the
applicable limitations.
VIII. TERMINATION OF EMPLOYMENT OR SERVICES
     8.1 Options and Stock Appreciation Rights.
          (a) If, prior to the date when an Option or Stock Appreciation Right
first becomes Vested, a Participant’s employment or services are terminated for
any reason, the Participant’s right to exercise the Option or Stock Appreciation
Right shall

16



--------------------------------------------------------------------------------



 



terminate and all rights thereunder shall cease, unless provided otherwise in a
Participant’s Agreement.
          (b) If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant’s employment or services are
terminated for any reason other than death or Disability, the Participant shall
have the right, within the earlier of (i) the expiration of the Option or Stock
Appreciation Right, and (ii) three (3) months after termination of employment or
services, as applicable, to exercise the Option or Stock Appreciation Right to
the extent that it was exercisable and unexercised on the date of the
Participant’s termination of employment or services, subject to any other
limitation on the exercise of the Option or Stock Appreciation Right in effect
on the date of exercise. The Committee may designate in a Participant’s
Agreement that an Option or Stock Appreciation Right shall terminate at an
earlier or later time than set forth above.
          (c) If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant’s employment or services are
terminated due to death while an Option or Stock Appreciation Right is still
exercisable, the person or persons to whom the Option or Stock Appreciation
Right shall have been transferred by will or the laws of descent and
distribution, shall have the right within the exercise period specified in the
Participant’s Agreement to exercise the Option or Stock Appreciation Right to
the extent that it was exercisable and unexercised on the Participant’s date of
death, subject to any other limitation on exercise in effect on the date of
exercise. The beneficial tax treatment of an Incentive Stock Option may be
forfeited if the Option is exercised more than one year after a Participant’s
date of death.
          (d) If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant’s employment or services are
terminated due to Disability, the Participant shall have the right, within the
exercise period specified in the Participant’s Agreement, to exercise the Option
or Stock Appreciation Right to the extent that it was exercisable and
unexercised on the date of the Participant’s termination of employment or
services due to Disability, subject to any other limitation on the exercise of
the Option or Stock Appreciation Right in effect on the date of exercise. If the
Participant dies after termination of employment or services, as applicable,
while the Option or Stock Appreciation Right is still exercisable, the Option or
Stock Appreciation Right shall be exercisable in accordance with the terms of
paragraph (c), above.
          (e) The Committee, at the time of a Participant’s termination of
employment or services, may accelerate a Participant’s right to exercise an
Option or, subject to Code Section 409A and Section 2.1 of the Plan, may extend
an Option term.
          (f) Shares subject to Options and Stock Appreciation Rights that are
not exercised in accordance with the provisions of (a) through (e) above shall
expire and be forfeited by the Participant as of their expiration date and shall
become available for new Awards under the Plan as of such date.
     8.2 Restricted Stock and Restricted Stock Units. If a Participant’s
employment or services are terminated for any reason, the Participant’s right to
shares of

17



--------------------------------------------------------------------------------



 



Common Stock subject to a Restricted Stock or Restricted Stock Unit Award that
are still subject to a Restriction Period automatically shall terminate and be
forfeited by the Participant (or, if the Participant was required to pay a
purchase price for the Restricted Stock, other than for the performance of
services, the Corporation shall have the option to repurchase any shares
acquired by the Participant which are still subject to the Restriction Period
for the purchase price paid by the Participant) and, subject to Section 1.6,
said shares shall be available for new Awards under the Plan as of such
termination date. Provided, however, that the Committee, in its sole discretion,
may provide in a Participant’s Agreement for the continuation of a Restricted
Stock Award or Restricted Stock Unit after a Participant’s employment or
services are terminated or may waive or, subject to Code Section 409A, change
the remaining restrictions or add additional restrictions, as it deems
appropriate. The Committee shall not waive any restrictions on a Code Section
162(m) Restricted Stock or Restricted Stock Unit Award, but the Committee may
provide in a Participant’s Code Section 162(m) Restricted Stock or Restricted
Stock Unit Agreement or otherwise that upon the Participant’s termination of
employment due to (a) death, or (b) Disability prior to the termination of the
Restriction Period, that the performance goals and restrictions shall be deemed
to have been satisfied on terms determined by the Committee.
     8.3 Performance Awards. Performance Awards shall expire and be forfeited by
a Participant upon the termination of Participant’s employment or services for
any reason, and, subject to Section 1.6, shall be available for new Awards under
the Plan as of such termination date. Provided, however, that the Committee, in
its discretion, may provide in a Participant’s Agreement or, subject to Code
Section 409A, may provide otherwise for the continuation of a Performance Award
after a Participant’s employment or services are terminated or may waive or
change all or part of the conditions, goals and restrictions applicable to such
Performance Award. Notwithstanding the foregoing, the Committee shall not waive
any restrictions on a Code Section 162(m) Performance Award, but the Committee
may provide in an Participant’s Code Section 162(m) Performance Share Agreement
or otherwise that upon the Participant’s termination of employment due to
(a) death, or (b) Disability prior to the attainment of the associated
performance goals and restrictions, that the performance goals and restrictions
shall be deemed to have been satisfied on terms determined by the Committee.
     8.4 Annual Incentive Awards.
          (a) A Participant who has been granted an Annual Incentive Award and
whose employment or services terminate due to Disability or death prior to the
end of the Corporation’s fiscal year shall be entitled to a pro-rated payment of
the Annual Incentive Award, based on the number of full months of employment or
services, as applicable during the fiscal year. Any such prorated Annual
Incentive Award shall be paid at the same time as regular Annual Incentive
Awards and, in the event of the Participant’s death, to the Participant’s
designated beneficiary.
          (b) Except as otherwise determined by the Committee in its discretion,
a Participant who has been granted an Annual Incentive Award and resigns or is
terminated for any reason (other than Disability or death), before the payment
date of an

18



--------------------------------------------------------------------------------



 



Annual Incentive Award, shall forfeit the right to the Annual Incentive Award
payment for that fiscal year.
     8.5 Other Provisions. The transfer of an Employee from one corporation to
another among the Corporation and any of its Subsidiaries, or a leave of absence
under the leave policy of the Corporation or any of its Subsidiaries shall not
be a termination of employment for purposes of the Plan, unless a provision to
the contrary is expressly stated by the Committee in a Participant’s Agreement
issued under the Plan.
IX. ADJUSTMENTS AND CHANGE IN CONTROL
     9.1 Adjustments. In the event of a merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Common Stock or the value
thereof, such adjustments and other substitutions shall be made to the Plan and
Awards as the Committee, in its sole discretion, deems equitable or appropriate,
including adjustments in the aggregate number, class and kind of securities that
may be delivered under the Plan and, in the aggregate or to any one Participant,
in the number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company, as the Committee may
determine to be appropriate in its sole discretion).
     9.2 Change in Control.
          (a) Notwithstanding anything contained herein to the contrary, the
Committee, in its discretion, may provide in a Participant’s Agreement or
otherwise that upon a Change in Control, any or all of the following shall
occur: (i) any outstanding Option or Stock Appreciation Right granted hereunder
immediately shall become fully Vested and exercisable, regardless of any
installment provision applicable to such Option or Stock Appreciation Right;
(ii) the remaining Restriction Period on any Shares of Common Stock subject to a
Restricted Stock or Restricted Stock Unit Award granted hereunder immediately
shall lapse and the shares shall become fully transferable, subject to any
applicable Federal or State securities laws; (iii) all performance goals and
conditions shall be deemed to have been satisfied and all restrictions shall
lapse on any outstanding Performance Awards, which immediately shall become
payable (either in full or pro-rata based on the portion of the applicable
performance period completed as of the Change in Control); (iv) all performance
targets and performance levels shall be deemed to have been satisfied for any
outstanding Annual Incentive Awards, which immediately shall become payable
(either in full or pro-rata based on the portion of the applicable performance
period completed as of the Change in Control); or (v) such other treatment as
the Committee may determine.
          (b) The Committee may, in its sole discretion and without the consent
of any Participant, determine that, upon the occurrence of a Change in Control,
each or any Option or Stock Appreciation Right outstanding immediately prior to
the Change in

19



--------------------------------------------------------------------------------



 



Control shall be cancelled in exchange for a payment with respect to each Vested
share of Common Stock subject to such cancelled Option or Stock Appreciation
Right in (i) cash, (ii) stock of the Corporation or of a corporation or other
business entity a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
excess of the Fair Market Value of the consideration to be paid per share of
Common Stock in the Change in Control transaction over the exercise price per
share under such Option or Stock Appreciation Right (the “Spread”). In the event
such determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to a Participant in respect of the
Participant’s cancelled Options and Stock Appreciation Rights as soon as
practicable following the date of the Change in Control.
          (c) Notwithstanding the foregoing, the Committee, in its discretion,
may provide in a Participant’s Agreement or otherwise that, if in the event of a
Change in Control the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock, or Restricted Stock Unit payable in
shares of Common Stock, Performance Award payable in shares of Common Stock or
Annual Incentive Award payable in shares of Common Stock, then each such
outstanding Option, Stock Appreciation Right, Restricted Stock, Restricted Stock
Unit, Performance Award or Annual Incentive Award shall not be accelerated as
described in Section 9.2(a). For the purposes of this Section 9.2(c), such an
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Award or Annual Incentive Award shall be considered assumed or
substituted for if following the Change in Control the Award confers the right
to purchase or receive, for each share of Common Stock subject to such Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance
Award or Annual Incentive Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of shares of Common
Stock for each share held on the effective date of such transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the transaction constituting a Change in
Control is not solely common stock of the successor company, the Committee may,
with the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of such Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award or Annual Incentive
Award, for each share of Common Stock subject thereto, shall be solely common
stock of the successor company substantially equal in fair market value to the
per share consideration received by holders of shares of Common Stock in the
transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.
X. MISCELLANEOUS
     10.1 Partial Exercise/Fractional Shares. The Committee may permit, and
shall establish procedures for, the partial exercise of Options and Stock
Appreciation Rights granted under the Plan. No fractional shares shall be issued
in connection with the

20



--------------------------------------------------------------------------------



 



exercise of an Option or Stock Appreciation Right or payment of a Performance
Award, Restricted Stock Award, Restricted Stock Unit, or Annual Incentive Award;
instead, the Fair Market Value of the fractional shares shall be paid in cash,
or at the discretion of the Committee, the number of shares shall be rounded
down to the nearest whole number of shares and any fractional shares shall be
disregarded.
     10.2 Rights Prior to Issuance of Shares. No Participant shall have any
rights as a shareholder with respect to shares covered by an Award until the
issuance of a stock certificate for such shares (or book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book-entry custodian). No adjustment shall be made for dividends or
other rights with respect to such shares for which the record date is prior to
the date the certificate is issued except as otherwise provided in the Plan or a
Participant’s Agreement or by the Committee.
     10.3 Non-Assignability; Certificate Legend; Removal.
          (a) Except as described below or as otherwise determined by the
Committee in a Participant’s Agreement, no Award shall be transferable by a
Participant except by will or the laws of descent and distribution, and an
Option or Stock Appreciation Right shall be exercised only by a Participant
during the lifetime of the Participant. Notwithstanding the foregoing, a
Participant may assign or transfer an Award that is not an Incentive Stock
Option with the consent of the Committee (each transferee thereof, a “Permitted
Assignee”); provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and any Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Corporation
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan.
          (b) Each certificate representing shares of Common Stock subject to an
Award, to the extent a certificate is issued, shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the ITC Holdings Corp. 2006
Long Term Incentive Plan (“Plan”), rules and administrative guidelines adopted
pursuant to such Plan [and an Agreement dated ______ __, ____]. A copy of the
Plan, such rules [and such Agreement] may be obtained from the Vice President
and General Counsel of International Transmission Company.
If shares are issued in book entry form, a notation to the same restrictive
effect as the legend shall be placed on the Transfer Agent’s books in connection
with such shares.
          (c) Subject to applicable Federal and State securities laws, issued
shares of Common Stock subject to an Award shall become freely transferable by
the Participant after all applicable restrictions, limitations, performance
requirements or other

21



--------------------------------------------------------------------------------



 



conditions have terminated, expired, lapsed or been satisfied. Once such issued
shares of Common Stock are released from such restrictions, limitations,
performance requirements or other conditions, the Participant shall be entitled
to have the legend required by this Section 10.3 removed from the applicable
Common Stock certificate (or notation removed from such book entry).
     10.4 Securities Laws.
          (a) Anything to the contrary herein notwithstanding, the Corporation’s
obligation to sell and deliver Common Stock pursuant to the exercise of an
Option or Stock Appreciation Right or deliver Common Stock pursuant to a
Restricted Stock Award, Restricted Stock Unit, Performance Award or Annual
Incentive Award is subject to such compliance with Federal and State laws, rules
and regulations applying to the authorization, issuance or sale of securities as
the Corporation deems necessary or advisable. The Corporation shall not be
required to sell and deliver or issue Common Stock unless and until it receives
satisfactory assurance that the issuance or transfer of such shares shall not
violate any of the provisions of the Securities Act or the Exchange Act, or the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder or those of the Stock Exchange or any stock exchange on which the
Common Stock may be listed, the provisions of any State laws governing the sale
of securities, or that there has been compliance with the provisions of such
acts, rules, regulations and laws.
          (b) The Committee may impose such restrictions on any shares of Common
Stock acquired pursuant to the exercise of an Option or Stock Appreciation Right
or the grant of Restricted Stock or Restricted Stock Units or the payment of a
Performance Award or Annual Incentive Award under the Plan as it may deem
advisable, including, without limitation, restrictions (i) under applicable
Federal securities laws; (ii) under the requirements of the Stock Exchange or
any other securities exchange or recognized trading market or quotation system
upon which such shares of Common Stock are then listed or traded; and
(iii) under any blue sky or State securities laws applicable to such shares.
     10.5 Withholding Taxes.
          (a) The Corporation shall have the right to withhold from a
Participant’s compensation or require a Participant to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the exercise
of an Option or Stock Appreciation Right or the lapse of the Restriction Period
on a Restricted Stock Award, Restricted Stock Unit, or the payment of a
Performance Award or Annual Incentive Award. A Participant may in order to
fulfill the withholding obligation tender previously-acquired shares of Common
Stock that have been held at least six (6) months or have shares of stock
withheld from the exercise, provided that the shares have an aggregate Fair
Market Value sufficient to satisfy in whole or in part the applicable
withholding taxes. The broker assisted exercise procedure described in
Section 2.4 may also be utilized to satisfy the withholding requirements related
to the exercise of an Option. At no point shall the Corporation withhold from
the exercise of an Option more

22



--------------------------------------------------------------------------------



 



shares than are necessary to meet the established tax withholding requirements
of federal, state and local obligations.
          (b) Notwithstanding the foregoing, a Participant may not use shares of
Common Stock to satisfy the withholding requirements to the extent that
(i) there is a substantial likelihood that the use of such form of payment or
the timing of such form of payment would subject the Participant to a
substantial risk of liability under Section 16 of the Exchange Act; (ii) such
withholding would constitute a violation of the provisions of any law or
regulation (including the Sarbanes-Oxley Act of 2002); or (iii) there is a
substantial likelihood that the use of such form of payment would result in
adverse accounting treatment to the Corporation under generally accepted
accounting principles.
     10.6 Termination and Amendment.
          (a) The Board may terminate the Plan, or the granting of Awards under
the Plan, at any time. No new Awards shall be granted under the Plan after
February 7, 2012.
          (b) The Board may amend or modify the Plan at any time and from time
to time, and the Committee may amend or modify the terms of an outstanding
Agreement at any time and from time to time, but no amendment or modification,
without the approval of the shareholders of the Corporation, shall
(i) materially increase the benefits accruing to Participants under the Plan;
(ii) increase the amount of Common Stock for which Awards may be made under the
Plan, except as permitted under Sections 1.7 and Article 9; or (iii) change the
provisions relating to the eligibility of individuals to whom Awards may be made
under the Plan. In addition, if the Corporation’s Common Stock is listed on a
Stock Exchange, the Board may not amend the Plan in a manner requiring approval
of the shareholders of the Corporation under the rules of the Stock Exchange
without obtaining the approval of the shareholders.
          (c) No amendment, modification, or termination of the Plan or an
outstanding Agreement shall in any manner adversely affect any then outstanding
Award under the Plan without the consent of the Participant holding such Award,
except as set forth in any Agreement relating to the Award, or to bring the Plan
and/or an Award into compliance with the requirements of Code Section 409A or to
qualify for an exemption under Code Section 409A.
     10.7 Code Section 409A. It is intended that Awards granted under the Plan
shall be exempt from or in compliance with Code Section 409A, and the Board
reserves the right to amend the terms of the Plan, and the Committee reserves
the right to amend any outstanding Agreement if necessary either to exempt such
Award from Code Section 409A or comply with the requirements of Code
Section 409A, as applicable. Further, Plan Participants who are “Specified
Employees” (as defined under Code Section 409A and IRS guidance issued
thereunder), shall be required to delay payment of an Award for six (6) months
after separation from service to the extent such Award is governed by Code
Section 409A, and the delay is required thereunder.

23



--------------------------------------------------------------------------------



 



     10.8 Effect on Employment or Services. Neither the adoption of the Plan nor
the granting of any Award pursuant to the Plan shall be deemed to create any
right in any individual to be retained or continued in the employment or
services of the Corporation or a Subsidiary.
     10.9 Use of Proceeds. The proceeds received from the sale of Common Stock
pursuant to the Plan shall be used for general corporate purposes of the
Corporation.
     10.10 Severability. If any one or more of the provisions (or any part
thereof) of this Plan or of any Agreement issued hereunder, shall be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions (or any part thereof) of
the Plan or of any Agreement shall not in any way be affected or impaired
thereby. The Board may, without the consent of any Participant, and in a manner
determined necessary solely in the discretion of the Board, amend the Plan and
any outstanding Agreement as the Corporation deems necessary to ensure the Plan
and all Awards remain valid, legal or enforceable in all respects.
     10.11 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file a written beneficiary designation with the Corporation
stating who is to receive any benefit under the Plan to which the Participant is
entitled in the event of such Participant’s death before receipt of any or all
of a Plan benefit. Each designation shall revoke all prior designations by the
same Participant, be in a form prescribed by the Corporation, and become
effective only when filed by the Participant in writing with the Corporation
during the Participant’s lifetime. If a Participant dies without an effective
beneficiary designation for a beneficiary who is living at the time of the
Participant’s death, the Corporation shall pay any remaining unpaid benefits to
the Participant’s legal representative.
     10.12 Unfunded Obligation. A Participant shall have the status of a general
unsecured creditor of the Corporation. Any amounts payable to a Participant
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes. The Corporation shall not be required to segregate any monies from its
general funds, or to create any trusts, or establish any special accounts with
respect to such obligations. The Corporation shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Corporation may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or the Corporation and a Participant, or otherwise create any
Vested or beneficial interest in any Participant or the Participant’s creditors
in any assets of the Corporation. A Participant shall have no claim against the
Corporation for any changes in the value of any assets which may be invested or
reinvested by the Corporation with respect to the Plan.
     10.13 Approval of Plan. The Plan shall be subject to the approval of the
holders of at least a majority of the votes cast at a duly held meeting of
shareholders of the Corporation held within twelve (12) months after adoption of
the Plan by the Board.

24



--------------------------------------------------------------------------------



 



No Award granted under the Plan may be exercised or paid in whole or in part
unless the Plan has been approved by the shareholders as provided herein. If not
approved by shareholders within twelve (12) months after approval by the Board,
the Plan and any Awards granted under the Plan shall be null and void, with no
further force or effect.
     10.14 Governing Law. Except to the extent governed by applicable federal
law, the validity, interpretation, construction and performance of the Plan and
Agreements under the Plan, shall be governed by the laws of the State of
Michigan, without regard to its conflict of law rules.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this ITC Holdings Corp. 2006 Long Term Incentive Plan,
as amended and restated, has been executed on behalf of the Corporation on this
26th day of May, 2011.

            ITC HOLDINGS CORP.
      By:   /s/ Linda H. Blair         Its: Executive Vice President        and
Chief Business Officer     

BOARD APPROVAL: 02/08/06
SHAREHOLDER APPROVAL: 05/17/06
BOARD APPROVAL OF AMENDED AND RESTATED PLAN: 3/25/08
SHAREHOLDER APPROVAL OF AMENDED AND RESTATED PLAN: 5/21/08
BOARD APPROVAL OF SECOND AMENDED AND RESTATED PLAN: 4/6/11
SHAREHOLDER APPROVAL OF SECOND AMENDED AND RESTATED PLAN: 5/26/11

26